Citation Nr: 0531691	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome.  

2.  Entitlement to an initial rating in excess of 20 percent 
for gout.  

3.  Entitlement to an initial rating in excess of 50 percent 
for sleep apnea.  

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss/post operative stapedectomy. 

5.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office(RO) in 
Little Rock, Arkansas, which denied the veteran's claim 
seeking a compensable rating for bilateral hearing loss, and 
residuals of a stapedectomy.  The veteran initiated an appeal 
of the determination in January 1999, and was sent a June 
1999 statement of the case.  He then filed a June 1999 
substantive appeal, perfecting his appeal of these issues.  

This matter also arises from a June 1999 rating decision 
which awarded the veteran service connection, with a 20 
percent initial rating, for gout, and service connection, 
with a 50 percent initial rating, for sleep apnea.  He 
responded by filing a June 1999 notice of disagreement 
regarding these determinations.  He was sent a July 1999 
statement of the case, and perfected his appeal upon the 
filing of an August 1999 substantive appeal.  

This matter also arises from a September 1999 rating decision 
which found no new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
temporomandibular joint syndrome.  The veteran filed an 
October 1999 notice of disagreement regarding this 
determination, and was sent a June 2000 statement of the 
case.  He then perfected his appeal of this issue by filing a 
July 2000 VA Form 9.  

Finally, this appeal also arises from an August 2000 rating 
decision denying the veteran's claim for a total disability 
rating based on individual unemployability.  The veteran 
responded with an August 2000 notice of disagreement, and was 
sent a September 2000 statement of the case.  He then filed 
an October 2000 substantive appeal, perfecting this issue for 
appellate review.  

These claims were previously presented to the Board in 
January 2004 and November 2004; on each occasion, they were 
remanded back to the RO for additional development.  They 
have now been returned to the Board for appellate 
consideration.  

The issue of entitlement to a compensable rating for 
bilateral hearing loss/post operative stapedectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Competent medical evidence has been presented that the 
veteran's diagnosis of temporomandibular joint syndrome is 
related to active service.  

3.  The veteran's gout is characterized by occasional acute 
episodes of pain of the forefeet, without weight loss, 
anemia, or other impairment to the veteran's general health.  

4.  The veteran's chronic obstructive sleep apnea does not 
result in chronic respiratory failure, carbon dioxide 
retention, cor pulmonale, or the need for a tracheotomy.  




CONCLUSIONS OF LAW

1.  Temporomandibular joint syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  The criteria for the award of an initial rating in excess 
of 20 percent for the veteran's gout are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 
5017, 5276-5284 (2005).  

3.  The criteria for the award of an initial rating in excess 
of 50 percent for the veteran's chronic obstructive sleep 
apnea are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.97, 
Diagnostic Code 6847 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via RO letters issued in April 2004 and 
January 2005; and the rating decisions, statement of the case 
, supplemental statements of the case, and the Board's 
January 2004 and November 2004 remands issued since 1998 to 
the present.  In addition, these documents provided the 
veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Little Rock VA medical center, 
where he has received treatment.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the statements of the case and the supplemental statements of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in October 1998) 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial October 1998 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Service connection - Temporomandibular joint syndrome

The veteran seeks service connection for temporomandibular 
joint syndrome.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  However, 
service connection may not be awarded for congenital or 
development defects.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

Because the veteran's service medical records confirm 
treatment for temporomandibular joint syndrome during active 
military service, the veteran was referred for a VA medical 
examination which was held in June 2005.  This examination 
confirmed a current diagnosis of acute and chronic 
temporomandibular joint syndrome.  The examiner also 
confirmed that the veteran's temporomandibular joint syndrome 
was initially diagnosed during military service, and that 
this disorder was likely the result of a congenital 
malocclusion of the jaw.  Nevertheless, in VAOPGCPREC 82-90 
(July 18, 1990), VA's General Counsel held that "service 
connection may be granted for diseases of congenital 
origin."  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) 
[a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  
The General Counsel found service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  

In the present case, the Board notes that while the veteran's 
malocclusion constitutes a congenital defect, according to 
the medical evidence of record, which likely preceded 
military service and may not be service-connected, 
temporomandibular joint syndrome was itself not diagnosed 
prior to military service.  Therefore, because this 
disability had its onset during service, and persists to the 
present time, service connection for temporomandibular joint 
syndrome is warranted.  See 38 U.S.C.A. § 5107 (West 2002).  

III. Initial rating - Gout

The veteran seeks an initial rating in excess of 20 percent 
for his service-connected gout.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

The veteran's gout is currently rated as 20 percent disabling 
under Diagnostic Code 5017.  This Code in turn makes 
reference to Diagnostic Code 5002, for rheumatoid arthritis.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2005).  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2005).  

According to a June 2005 VA examination report, the veteran's 
gout is confined to his forefeet.  Therefore, only these body 
parts, and any impairments therein, will be considered by the 
Board in evaluating the veteran's pending claim.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In February 1997, the veteran was treated by a private 
physician for swelling of his right great toe.  His toe was 
red and tender, with +2-3 edema.  Motion of the metatarsal 
phalangeal joint was also painful.  The veteran reported 
difficulty walking due to his foot pain.  Gout was diagnosed.  
When he was seen by a VA examiner in November 1997, he 
reported a long history of gout, but was presently 
asymptomatic.  He experienced gout-related pain 3-4 times per 
month, for which he used medication with good results.  

The veteran was again asymptomatic when he was next examined 
by VA personnel in April 1999.  He reported painful gouty 
episodes every 2-3 months, which generally involve pain of 
the left great toe.  He took daily medication for his gout 
and had a regular diet.  

When he was examined in October 2000, the veteran reported 
symptoms of gout confined to his left great toe.  He 
continued to use medication on a daily basis for this 
disorder.  On physical examination the veteran's left toe was 
slightly tender but without acute inflammation or deformity.  
X-rays of the left foot were within normal limits.  Recurrent 
gouty arthritis of the left great toe was diagnosed.  

The veteran most recently underwent VA examination in June 
2005, at which time he reported gouty symptoms present in 
both feet, greater on the left than the right.  During acute 
episodes, he experienced significant pain and tenderness of 
the forefoot of both feet, limiting his mobility.  He 
continued to use daily medication for his gout.  On physical 
examination the veteran's feet were currently asymptomatic, 
with no swelling, heat, effusion, redness, or other 
deformity.  The veteran's metatarsal phalangeal joint on the 
right displayed extension to 45º and flexion to 15º.  On the 
left, the metatarsal phalangeal joint had extension to 30º 
and flexion to 15º.  Motor strength was within normal limits 
bilaterally and no sensory deficits were noted.  Gout was 
confirmed.  

After reviewing the entirety of the record, the Board finds 
the preponderance of the evidence to be against an initial 
rating in excess of 20 percent for the veteran's service-
connected gout.  He has not displayed symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  While 
the veteran has reported acute episodes of gout occurring 
monthly or more, these episodes have not been characterized 
as incapacitating, as the veteran has been able to walk and 
perform other regular activities, albeit with pain.  On 
several occasions, such as in November 1997 and April 1999, 
the veteran has been asymptomatic on VA examination.  
Additionally, aside from occasional pain of the great toes, 
the record reveals no constitutional manifestations such as 
weight loss or anemia.  On all occasions of record, the 
veteran has been characterized as well-nourished, with no 
evidence of other ill effects to his health secondary to his 
gout.  

The record also does not support an initial rating in excess 
of 20 percent for impairment of the toes of the veteran's 
feet.  While he does experience some limitation of motion of 
the metatarsal phalangeal during acute episodes, a schedular 
rating in excess of 20 percent does not exist for such 
limitation of motion of the toes and joints of the forefeet.  
According to the June 2005 VA examination report, the veteran 
has no other neurological or musculoskeletal impairment 
resulting from his gout.  Thus, an initial rating in excess 
of 20 percent is not warranted for functional impairment of 
the veteran's feet.  Inasmuch as the veteran's 20 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for gout, 
there is no basis for a staged rating in the present case.  
See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's gout has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the veteran's 
gout.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

IV. Initial rating - Sleep apnea

The veteran seeks an initial rating in excess of 50 percent 
for his chronic obstructive sleep apnea.  His sleep apnea is 
currently rated under Diagnostic Code 6847, which offers only 
one additional schedular rating in excess of 50 percent.  
Under this Code, a 100 percent (total) rating is warranted 
for sleep apnea which results in chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or requiring 
a tracheotomy.  38 C.F.R. § 4.97, Diagnostic Code 6847 
(2005).  

After reviewing the entire record, the Board finds the 
preponderance of the evidence is against an increased initial 
rating for the veteran's chronic obstructive sleep apnea, and 
his claim must be denied.  The evidence of record fails to 
demonstrate  chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or the need for a tracheotomy, as 
would warrant a higher rating.  For example, when the veteran 
was most recently examined in June 2005, the examiner found 
the veteran was using a CPAP machine during sleep, with good 
results.  His previous symptoms "have been taken care of", 
and he had no further daytime somnolence.  The examiner also 
found no evidence of chronic respiratory failure, carbon 
dioxide retention, cor pulmonale, or the need for a 
tracheotomy.  

Likewise, prior medical treatment records are negative for 
evidence of chronic respiratory failure, carbon dioxide 
retention, or related symptoms warranting a 100 percent 
rating.  According to the October 2000 VA examination report, 
the veteran was experiencing good results with a CPAP machine 
at that time, and was enjoying regular sleep.  The examiner 
did not report any evidence of chronic respiratory failure, 
carbon dioxide retention, cor pulmonale, or the need for a 
tracheotomy, and the veteran's sleep apnea was characterized 
as mild.  An April 1999 VA medical examination also resulted 
in a diagnosis of mild sleep apnea, for which the veteran 
used a CPAP machine, with good results.  No other respiratory 
complications were noted.  On VA examination in November 
1997, the veteran again reported good results with a CPAP 
machine, such that he experienced no daytime fatigue.  His 
chronic obstructive sleep apnea was described as mild.  An 
April 1994 sleep study characterized the veteran's sleep 
apnea as mild.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's chronic obstructive sleep apnea has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 50 percent for the veteran's 
chronic obstructive sleep apnea, as chronic respiratory 
failure, carbon dioxide retention, cor pulmonale, or the need 
for a tracheotomy have not been demonstrated.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for temporomandibular joint syndrome is 
granted.  

An initial rating in excess of 20 percent for the veteran's 
gout is denied.  

An initial rating in excess of 50 percent for the veteran's 
chronic obstructive sleep apnea is denied.  


REMAND

The veteran seeks a compensable rating for his bilateral 
hearing loss/post operative stapedectomy.  In its November 
2004 remand order, the Board requested the RO to schedule the 
veteran for a VA examination to determine all impairment 
resulting from this disability.  The examiner was to note, 
among other findings, "any other impairment [other than loss 
of audio acuity] resulting from the veteran's bilateral 
hearing loss and status post stapedectomy."  However, when 
the veteran was examined in July 2005, the VA audiologist 
stated that an opinion "regarding any other impairment 
resulting from the veteran's [service-connected disability]" 
should be elicited from a physician specializing in ear, 
nose, and throat disorders.  Such a consultation has yet to 
be afforded the veteran.  

The Board notes that according to an October 2000 VA 
examination report, the veteran was noted to have "recurrent 
fluid [in the ear] and recent onset of vertigo" for which an 
ENT consultation was warranted.  The July 2005 examination 
report also noted "a history of ear infections, frequent 
stuffy ears, and frequent ear pain."  Thus, the evidence of 
record clearly suggests impairment, other than loss of audio 
acuity, as a residual of his stapedectomy.  In certain 
circumstances, a separate award of service connection may be 
made for disability characterized by compensable 
symptomatology distinct and separate from that of other 
service-connected disabilities.  See 38 C.F.R. § 3.310 
(2005); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  If the veteran has vertigo, fluid build-up in his 
ear canals, or other disability resulting from his service-
connected disability, separate disability ratings may be 
warranted, and must be considered by the RO.  The RO is also 
reminded that the Board's remand order requires full 
compliance by the RO to prevent further remand action.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders").  

Finally, the Board notes that the veteran has perfected an 
appeal of his claim for a total disability rating based on 
individual unemployability.  Because this claim is 
inextricably intertwined with another increased rating issue 
being remanded by the Board, adjudication of the former issue 
must thus be deferred pending resolution of the latter issue.  
See Harris v Derwinski, 1 Vet. App. 80 (1991).  

Therefore, in light of the above, further appellate 
consideration will be deferred and the case is REMANDED for 
the following additional development:  

1.  The veteran should be scheduled for a 
VA medical examination performed by a 
specialist in ear, nose, and throat 
disabilities in order to determine the 
degree of impairment resulting from his 
bilateral hearing loss and status post 
stapedectomy.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  After examining 
the veteran and performing any necessary 
medical tests, the examiner should note 
any impairment, including but not limited 
to vertigo or fluid accumulation, 
associated with the veteran's service-
connected disability.  Any such symptoms 
and resulting degree of disability should 
be noted in the examination report.  The 
medical basis for all opinions expressed 
should be given.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim for 
a compensable rating for his bilateral 
hearing loss and status post-operative 
stapedectomy in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran is reminded that 
it is his responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2005).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


